DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 6/16/2021 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 10/8/2021  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Double Patenting
3.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application 17/349,546
 Regarding claim 21, A method for measuring ability of at least one eye of a test subject to adapt to darkness, the method comprising: photobleaching one or more photoreceptors of an area of parafovea of the at least one eye using a photobleaching light having a tailored wavelength spectra spanning within a spectrum visible to human eye; exposing a portion of a retina of the at least one eye to a target stimulus light; obtaining, from the test subject, over a period of time, a series of responses indicating observation of the target stimulus light after exposure to the photobleaching light; measuring the ability of the at least one eye to adapt to darkness using the status of the dark adaptation.
 Regarding claim 40,A system comprising: a photobleaching light source configured to direct a photobleaching light having a tailored wavelength spectra spanning within a spectrum visible to human eye onto an area of parafovea of the at least one eye; a target stimulus light source configured to direct a target stimulus light onto a portion of a retina of the at least one eye; an apparatus configured to administer a dark adaptation test to monitor a series of responses from the test subject over a period of time, the responses indicating observation of the target stimulus light after exposure to the photobleaching light; measuring the ability of the at least one eye to adapt to darkness using the status of the dark adaptation test.
U.S. Patent No. 10,779,722 B2
Regarding claim 1, A method for photobleaching a subject's eye, the method comprising the steps of: a. using a light source to photobleach at least a portion of rod visual pigment in only a restricted region of a retina of the subject's eye; b. exposing a portion of the retina of the subject's eye to a target stimulus light; and c. using a dark adaptometer to administer a dark adaptometry psychophysical test and determining a status of dark adaptation based on a response of the subject to the target stimulus light after exposure to the photobleach, wherein an area of the restricted region is less than 200 times an area of the portion of the retina exposed to the target stimulus light.
wherein an area of the restricted region is less than 200 times an area of the portion of the retina exposed to the target stimulus light; and  05350518.14Att. Docket No.- P74407US02GP d. a dark adaptometer to administer a dark adaptometry psychophysical test, wherein a status of dark adaptation is determined based on a response of the subject to the target stimulus light after exposure to the photobleach.
Allowable Subject Matter
4.     Claims 22-39  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.    The following is a statement of reasons for the indication of allowable subject matter: wherein the photobleaching light comprises at least one of a wavelength of 650 nm and a wavelength centered at about 650 nm and  the photobleaching light comprises a wavelength ranging from about 600 nm to about 700 nm and  wherein the photobleaching light comprises a wavelength ranging from about 400 nm to about 700 nm and  wherein the photobleaching light comprises at least one of a wavelength of 460 nm, a wavelength centered at about 460 nm, and a wavelength ranging between about 440 nm and about 460 nm and  wherein the photobleaching light comprises at least one of a wavelength of 505 nm, a wavelength centered at about 505 nm, a wavelength 2and further comprising increasing an intensity of the target stimulus light in order to receive a response from the test subject and  wherein one or more photoreceptors comprise rod photoreceptors and  wherein one or more photoreceptors comprise cone photoreceptors  wherein one or more photoreceptors comprise rod and cone photoreceptors.  


Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/3/2021